                                                                  FIL
RYAN G. WELDON
                                                                    JAN 2 2 2020
Assistant U.S. Attorney
U.S. Attorney's Office                                           Clerk, U.S. District Court
                                                                   D1stnct Of Montana
P.O. Box 8329                                                            Missoula

Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
E-mail: Ryan.Weldon@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 UNITED STATES OF AMERICA,                  CR20-      ~      -BU- t)L C--,

            , Plaintiff,                    INDICTMENT

      vs.                                   WIRE FRAUD
                                            (Counts I-XV)
                                            Title 18 U.S.C. § 1343
 ANNA MICHELLE NILES,
                                            (Penalty: 20 years imprisonment, $250,000
                                            fine, and three years of supervised release)
              Defendant.



THE GRAND JURY CHARGES:


                               INTRODUCTION

    At all times relevant to this indictment:

    The defendant, ANNA MICHELLE NILES, performed bookkeeping and



                                        1
accounting services for Cresent Cross, LLP, Clair W. Daines, Inc., Genesis

Partners, LLC, Bitterroot Turf Farm, Inc., and other related business entities.

While performing those services, the defendant, ANNA MICHELLE NILES,

embezzled from those business entities by diverting funds through checks, stealing

cash, claiming leave she was not entitled to obtain, receiving unauthorized 401(k)

loan payments, and using business credit cards on personal expenses, none of

which was authorized. The investigation has shown that the defendant, ANNA

MICHELLE NILES, embezzled approximately $433,018.80 from the above

business entities.

                         COUNTS I-XV - WIRE FRAUD

      That in or about 2009, and continuing thereafter until in or about 2018, at

Bozeman, in Gallatin County, in the State and District of Montana, and elsewhere,

the defendant, ANNA MICHELLE NILES, having devised and intending to devise

a material scheme and artifice to defraud, and for obtaining money and property by

means of false and fraudulent pretenses, representations, and promises, for the

purpose of executing such scheme and artifice, knowingly transmitted and caused

to be transmitted by means of wire communication, in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice.




                                          2
                            MANNER AND MEANS

      The defendant, ANNA MICHELLE NILES, used her status as a long-time

trusted employee with multiple companies to gain access to the companies' books,

funds, and ultimately defrauded them.

      The defendant, ANNA MICHELLE NILES, intercepted and stole cash rental

payments from Cresent Cross, LLP. To conceal the stolen funds, the defendant,

ANNA MICHELLE NILES, wrote and obtained checks made payable from other

company accounts to Cresent Cross, LLP. The defendant, ANNA MICHELLE

NILES, led the other companies to believe they owed money to Cresent Cross,

LLP, when in truth and in fact, no such business debts were owed. This scheme

allowed the defendant, ANNA MICHELLE NILES, to cover her stealing of the

cash deposits from Cresent Cross, LLP, because it did not appear as if Cresent

Cross, LLP, lost as much revenue.

      The defendant, ANNA MICHELLE NILES, used her access to payroll

systems to secure unearned pay to herself and use funds to repay loans she owed to

her 401 (k). The defendant, ANNA MICHELLE NILES, therefore received

unauthorized and excessive leave pay and unauthorized and unapproved 401(k)

loan payments.

      The defendant, ANNA MICHELLE NILES, used company credit cards and

credit accounts to purchase personal items at Story Distributing, Murdocks, and



                                        3
Staples, none of which was authorized.

         As a result, the defendant, ANNA MICHELLE NILES, embezzled and stole

approximately $433,018.80 from Cresent Cross, LLP, Clair W. Daines, Inc.,

Genesis Partners, LLC, and Bitterroot Turf Farm, Inc.

         THE INTERSTATE AND FOREIGN WIRE COMMUNICATIONS

         During the period of the indictment, it was part of the scheme and artifice to

defraud that the defendant, ANNA MICHELLE NILES, having devised and

intending to devise a material scheme and artifice to defraud, and for obtaining

money and property by means of false and fraudulent pretenses, representations,

and promises, as described herein, and for the purpose of executing the scheme to

defraud, knowingly transmitted and caused to be transmitted by means of wire

communication in interstate and foreign commerce, writings, signs, signals,

pictures, and sounds for the purpose of executing such scheme and artifice, that is,

checks as identified in the table below, which travelled to and from Bozeman, in

Gallatin County, in the State and District of Montana, and elsewhere, to and from

Minneapolis, Minnesota, in the District of Minnesota, and elsewhere, all in

violation of 18 U.S.C. § 1343.

 Count          Date                Company                  Check         Amount
                                                            Number
     I          3/16/15       Clair W. Daines, Inc.          57198          $8,515.00
    II          8/10/15       Clair W. Daines, Inc.          57469          $8,750.00


                                            4
  Count        Date               Company                        Check             Amount
                                                                Number
    III         9/1/15       Clair W. Daines, Inc.               57625               $8,834.00
    IV        10/01/15       Clair W. Daines, Inc.               57870               $4,845.00
    V          4/21/16       Clair W. Daines, Inc.               58494               $1 ,575 .00
    VI         4/27/16       Clair W. Daines, Inc.               58493               $7,225.00
    VII        6/27/ 16      Clair W. Daines, Inc.               58491               $8,435.00
    VIII       8/24/16       Clair W. Daines, Inc.               58687               $9,290.00
     IX       12/22/16       Clair W. Daines, Inc.               59118               $9,200.00
     X         1/19/17       Clair W. Daines, Inc.               59312                   $62.44
     XI         3/1/17      Genesis Partners, LLC                2263                $1,025.00
    XII        8/11/17    Bitterroot Turf Farms, Inc.            12525               $1,125.00
    XIII       8/30/17      Genesis Partners, LLC                2394                $2,100.00
    XIV        10/3/17    Bitterroot Turf Farms, Inc.            12591               $2,100.00
    xv         10/3/ 17      Clair W. Daines, Inc.               59856               $3,700.00

          A TRUE BILL.
                                   Foreperson signature redacted. Original document filed under seal.




~                                1
 United States Attorney




 Criminal Chief Assistant U.S. Attorney



5LA Mt'hOV\ s    i ~~~~.Q;      (-22-2 D
~+LtrVJ..:: 2 - 1R-20GJ /:~Dfrv-----
~IAdr       ~<;o+o


                                           5
